By the COURT.
The only points presented on behalf of the defendant are two objections to the charge of the court. It appears from the transcript that an oral charge was given, but it does not appear that any objection was made or exception taken thereto; neither is any charge contained in the transcript. Under such circumstances we cannot see what possible error could be suggested, or why the appeal was taken, and time required to be consumed by this court in its examination.
Judgment and order affirmed.